Citation Nr: 0531092	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-02 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to a higher initial evaluation for posttraumatic 
arthritis of the right elbow, currently assigned a 10 percent 
evaluation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for posttraumatic arthritis 
of the right elbow and assigned a 10 percent disability 
evaluation effective from March 16, 2002.  The veteran, who 
had active service from July 1997 to March 2002, appealed the 
rating assigned and in April 2005 the Board remanded the case 
to the RO for further development.  In connection with this 
appeal the veteran testified at a personal hearing before the 
undersigned sitting at San Diego, California, in February 
2005.  A transcript of that hearing is associated with the 
claims file.  The requested development has been accomplished 
and the case has been returned to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The posttraumatic arthritis of the veteran's right elbow 
is manifested by pain on motion with flexion to 110 degrees, 
extension to zero degrees, and examination findings of normal 
5/5 muscle strength, without weakness, fatigability, lack of 
endurance or lack of coordination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
posttraumatic arthritis of the right elbow have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5206, 5207 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters dated in January 2004 and May 2005 from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of why a higher evaluation was not assigned for his 
disability in the initial April 2002 rating and in the 
statement of the case in January 2003 and supplemental 
statement of the case in August 2005.  In addition at his 
personal hearing in February 2005 he was advised that the 
record would be held open for 60 days so that he could submit 
additional evidence.  No additional evidence is shown to have 
been received from the veteran and the file was returned to 
the Board following the April 2004 Board remand.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help the 
claim and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession per 38 C.F.R. 
§ 3.159(b)(1).  In the May 2005 letter from the RO he was 
advised to send in any additional evidence in his possession.  
The claimant was advised of how and where to send this 
evidence and how to ensure that it was associated with the 
claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the Board's April 2005 
remand and the August 2005 supplemental statement of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim. 38 U.S.C.A. § 5103A (d).  The RO 
obtained the veteran's service medical records and VA 
treatment records and he was provided VA examinations in 
January 2002 and May 2005, which were conducted by physicians 
who rendered relevant opinions as to the veteran's elbow 
disability. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant and that the record is ready 
for appellate review.  The Board therefore finds that 
disposition of the appellant's claim for a higher initial 
evaluation is appropriate.

Background and Evidence

The service medical records include the veteran's Medical 
Evaluation Board report that he had posttraumatic arthritis 
of the right elbow which was not expected to improve.  

On VA examination in January 2002 the veteran described his 
elbow injury in service, subsequent surgeries to remove loose 
bodies in the elbow and physical therapy.  The veteran 
complained of constant pain, weakness, stiffness, swelling 
locking, fatigue and lack of endurance in the right elbow.  
His medical records were available for review.  He was 
described as well developed and in no apparent distress.  He 
was right hand dominant.  He could make a fist without 
difficulty and hand strength was normal.  Examination of the 
right elbow revealed no heat, redness, swelling, effusion, 
instability, weakness, drainage or abnormal movement.  Active 
motion and against gravity was reported.  Flexion was to 110 
degrees with pain, extension was to zero degrees with pain, 
supination was to 75 degrees with pain and pronation was to 
70 degrees with pain.  There was pain, but no weakness, 
fatigue or lack of endurance.  Motor strength was within 
normal limits at 5/5 in the upper extremities.  Sensation was 
intact and reflexes 2+ the biceps and triceps.  X-rays of the 
right elbow were reported to be negative.  The diagnosis 
included status post right elbow trauma with loose body 
removal with pain and limited motion.  It was recommended 
that the veteran avoid frequent heavy lifting and crawling.

A rating decision dated in April 2002 granted service 
connection for posttraumatic arthritis of the right elbow and 
assigned a 10 percent disability evaluation effective from 
March 16, 2002.  The determination was based on a review of 
the veteran's service medical records as well as on the 
findings of the VA examination performed in January 2002.  
The veteran appealed the rating assigned.

VA treatment records dated in 2002 were received.  In August 
2002 the veteran complained of elbow pain.  There was minimal 
limitation of motion from pain on torquing motion.  The 
assessment was elbow arthralgia and he was to continue pain 
medication as needed.  

In his February 2003 substantive appeal, the veteran 
continued to express disagreement with his assigned 
disability evaluation and felt the rating was wrong because 
the testing was not done with weight resistance where 
flexibility would become less.

The veteran submitted 2003 treatment records from Kaiser 
Permanente.  The veteran described his elbow injury from  
service.  It was noted he was seeking more disability from 
the VA.  Right elbow tenderness and full range of motion was 
noted on an April 2003 report.  In May 2003, he complained of 
elbow pain with activity toward the end of the day and pain 
on lifting more than 20 pounds.  Flexion was to 110 degrees, 
extension was to zero degrees, pronation was to 85 degrees 
and supination was to 65 degrees.  On examination strength 
was described as normal and he had pain with full flexion and 
at the end of pronation and supination.  There was audible 
crepitus with elbow flexion.  No swelling, warmth or erythema 
was noted in the elbow.  The impression was right elbow pain 
and suspected post traumatic arthritis.  It was noted that 
his most significant problem appeared to be pain in the elbow 
with extended use and especially lifting activities.  Normal 
activities caused elbow pain.

The veteran testified at his hearing before the Board in 
February 2005.  He described his elbow symptoms and why he 
felt he was entitled to a higher evaluation.  He related that 
on a normal day he was fine, but the more he used it the less 
motion he had and the strength was not there.   He was also 
advised that the record would be held open for 60 days so 
that he could submit an additional medical opinion.

The veteran was afforded another VA examination in May 2005.  
The claims folder was available and reviewed by the examiner.  
The veteran's medical history was noted.  He reported he used 
an ergonomic keyboard at work and could not type at his prior 
rate.  Flare-ups consisted of pain not weakness, 
fatigability, lack of endurance or lack of coordination.  On 
examination well healed scars were noted.  There was no focal 
tenderness to palpation. Range of motion was zero to 115 
degrees of flexion with 85 degrees of pronation and 
supination.  Range of motion was limited by pain and bony 
block, but not weakness, fatigability, lack of endurance or 
lack of coordination.  There was extensive crepitus with 
range of motion.  Strength was described as 5/5 for the 
biceps and triceps. Sensation was normal and the Tinel sign 
was negative.  X-rays showed mild spurring and some joint 
space narrowing.  The diagnosis was posttraumatic 
degenerative joint disease with loose body formation of the 
right elbow.

Rating

The veteran contends that he is entitled to a higher 
evaluation for his right elbow disability and that the 
current evaluation does not accurately reflect the severity 
of symptomatology associated with his disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran has appealed his initial disability 
rating.  Therefore before proceeding with its analysis of the 
veteran's claim, the Board finds that some discussion of 
Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In 
that case, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case (such as this one) in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Therefore, the Board has 
thoroughly reviewed all evidence of record to determine the 
appropriate evaluation for the entire appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The rating schedule provides that traumatic arthritis 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion for the specific 
joint involved.  Where the limitation of motion for a 
specific joint is non compensable under the appropriate code, 
a 10 percent rating is for application for each major joint 
affected by limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  Full range of motion on flexion of the 
elbow is zero to 145 degrees.  Full range of motion on 
forearm pronation is zero to 80 degrees.  Full range of 
motion on forearm supination is zero to 85 degrees.  Full 
range of motion on wrist dorsiflexion (extension) is zero to 
70 degrees.  Full range of motion on wrist palmar flexion is 
zero to 80 degrees.  Full range of motion on wrist ulnar 
deviation is zero to 45 degrees.  Full range of motion on 
wrist radial deviation is zero to 20 degrees.  38 C.F.R. § 
4.71, Plate II.  

Currently, the veteran's traumatic elbow arthritis is rated 
based on his limitation of motion.  Range of motion on 
flexion and extension, respectively, are rated under 
Diagnostic Codes 5206 and 5207.  The Board notes that under 
Diagnostic Code 5206, a noncompensable rating is warranted if 
flexion is limited to 110 degrees; a 10 percent rating is 
warranted if flexion is limited to 100 degrees; a 20 percent 
rating is warranted if flexion is limited to 90 degrees; a 20 
percent rating is warranted if flexion is limited to 70 
degrees on the minor side and a 30 percent rating if it is on 
the major side; a 30 percent rating is warranted if flexion 
is limited to 55 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if flexion is limited to 45 degrees on the minor 
side and a 50 percent rating if it is the major side.  

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension is limited to 45 degrees; a 10 percent rating is 
warranted if extension is limited to 60 degrees; a 20 percent 
rating is warranted if extension is limited to 75 degrees; a 
20 percent rating is warranted if extension is limited to 90 
degrees on the minor side and a 30 percent rating if it is on 
the major side; a 30 percent rating is warranted if extension 
is limited to 100 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if extension is limited to 110 degrees on the minor 
side and 50 percent rating if it is on the major side.

Under Diagnostic Code 5208, a 20 percent rating may also be 
assigned when forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  

Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm. A 50 percent evaluation 
may be assigned for Flail Joint of the minor elbow and a 60 
percent rating for the major elbow.

Under Diagnostic Code 5210, nonunion of the radius and ulna, 
with a flail false joint, warrants a 40 percent rating for 
the minor upper extremity and a 50 percent rating for the 
major upper extremity. 

Under Diagnostic Code 5211, a 10 percent evaluation is 
warranted for nonunion of the ulna with bad alignment.  A 20 
percent evaluation requires nonunion of the ulna of the major 
or minor upper extremity in the lower half.  A 20 percent 
evaluation for the minor arm and a 30 percent evaluation for 
the major arm requires nonunion in the upper half of the 
minor extremity with false movement and without loss of bone 
substance or deformity, and a 30 percent evaluation for the 
minor arm and a 40 percent for the major arm requires loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity. 

Under Diagnostic Code 5212, a 10 percent evaluation is 
warranted for nonunion of the radius with bad alignment.  A 
20 percent evaluation requires nonunion of the radius of the 
major or minor upper extremity in the upper half.  A 20 
percent evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity, are also provided for 
nonunion in the lower half with false movement and without 
loss of bone substance.  A 30 percent evaluation for the 
minor extremity and a 40 percent evaluation for the major 
extremity require nonunion in the lower half with false 
movement with loss of bone substance or deformity.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation, for the major extremity it is 30 percent.  Bone 
fusion with loss of supination and pronation of the forearm 
of the minor upper extremity warrants a 20 percent evaluation 
if the hand is fixed in full pronation, near the middle of 
the arc or in moderate pronation, it is 30 percent for the 
major extremity.  A 30 percent evaluation requires that the 
minor hand be fixed in hyperpronation or supination, it is 40 
percent for the major extremity.  38 C.F.R. 4.71a, Diagnostic 
Code 5213.

The veteran is rated as 10 percent disabling for his major 
elbow.  He has been assigned the rating under Diagnostic Code 
5010 for limitation of motion due to arthritis due to trauma.  
The evidence would have to show that for a higher rating to 
be warranted based on limitation of flexion, his flexion must 
be limited to 90 degrees.  For a higher rating to be 
warranted based on limitation of extension, his extension 
must be limited to 45 degrees.  That is not the case here.  
It has been shown in the examination reports discussed above 
that his range of flexion exceeds 90 degrees and his 
extension exceeds 45 degrees.  Even considering the 
directives of DeLuca, he can move his elbow in excess of the 
degrees required for higher ratings.  Moreover, he does not 
have the functional equivalent of flexion restricted to 90 
degrees or extension restricted to 45 degrees.  The Board has 
carefully considered the evidence which includes the two VA 
examinations, VA treatment records and the private treatment 
records the veteran submitted.  In none of these records is 
the veteran shown to have flexion limited beyond 110 degrees 
and his extension has been consistently reported to be zero 
degrees.  While the veteran's complaints of pain on motion 
were noted in the reports they also consistently note normal 
5/5 muscle strength, without weakness, fatigability, lack of 
endurance or lack of coordination.  The Board acknowledges 
the veteran's complaints of increased pain on use; however, 
considering the objective findings on the examination reports 
and both VA and private treatment records, the Board finds 
that the symptoms demonstrated by the veteran's pain on 
motion more nearly approximate the 10 percent rating criteria 
currently in effect for the period of his appeal.

The Board has also considered the other applicable codes.  
However, the veteran does not meet the criteria.  He does not 
have flail joint, joint fracture with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of the 
radius head, nonunion of the radius and ulna, impairment of 
the ulna with nonunion or malunion, impairment of the radius 
with nonunion or malunion, or limitation of pronation or 
supination sufficient to warrant a higher rating.

In sum, the evidence does not establish that a higher rating 
is in order.  The veteran is competent to report what he can 
observe and his symptoms, but the objective evidence is more 
credible regarding the level of severity of his elbow 
disability and constitutes competent evidence.  

In reaching this decision the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing of an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating schedule. The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability resulted in frequent periods 
of hospitalization.  Moreover, while this disability clearly 
has an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  The Board 
concludes that the disability at issue does not otherwise 
render impractical the application of the regular schedular 
standards.  Based on the foregoing, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against an initial  
rating in excess of 10 percent for posttraumatic arthritis of 
the right elbow for the period of the veteran's appeal.  


ORDER
Entitlement to a higher initial evaluation for posttraumatic 
arthritis of the right elbow, currently assigned a 10 percent 
evaluation is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


